DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 9-20) in the reply filed on 07/13/2022 is acknowledged.  Added claims 21-24 that depend from claim 17 are also acknowledged. 

Drawings
The drawings are objected to because Figures 5, 7, and 9-27 are difficult to read.  The Examiner notes that black and white printing of these figures (as shown in Figures 5, 7, and 9-27 of related WO 2021/177959) would be easier to read and appreciated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The Information Disclosure Statements filed 03/03/2020 and 07/08/2020 have been considered by the Examiner.

Claim Objections
Claim 20 objected to because of the following informalities:  
Lines 1-2: “user feedback. information” should be changed to “user feedback information”.  Please remove the period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the grip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner thinks it is possible that the Applicant intended for claim 19 to depend from claim 18.  Please make appropriate corrections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 9, 15-17, and 23-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tesar, et al. (U.S PGPub No. 2017/0143442) (cited on IDS).
Regarding claim 9, Tesar teaches (Figure 1, element 1) a robotic surgical system (paragraph [1188]) comprising: (Figure 1, element 17) a robotic surgical instrument (paragraph [1449] – In various embodiments described herein a surgeon or assistant can control at least one robotic surgical device while being at the patient’s side.  While viewing through oculars of a viewing assembly disposed over or adjacent the surgical site, the surgeon or assistant can also operate a control system (e.g., disposed on the side of a viewing assembly) to operate one or more robotic surgical devices); (Figure 6C, element 10110 – control member, i.e., handheld user input device; Figure 7) one or more handheld user input devices (paragraph [1231] – As shown in FIG. 6C, one or more control members of the movement control system 10100, such as control member 10110, and/or one or more imager arms (see FIG. 7) can be attached to a component of the movement control system 10100 using various types of joints and/or can be remote from the movement control system 10100 such as a remote joystick or toggle.); (Figure 15, elements 4100 and 4211a – first display, i.e., display) a display device (paragraph [1409] – The medical apparatus 4100 can include a first display 4211a (or display portion) configured to display a first image of a surgical site); and (Figure 11, element 2130 – processor) a processor (paragraph [1282] – The medical apparatus can comprise a display (or display portion), a plurality of cameras, and one or more processors) configured to: (Figure 15, elements 4100, 4211a – first display, i.e., first region of the display device) display, in a first region of the display device, a view of a surgical site inside a patient taken by an image capture device of the robotic surgical system (paragraph [1409] – The medical apparatus can include a first display (or display portion) configured to display a first image of a surgical site.  The medical apparatus can also include a controller (e.g., processing electronics) configured to receive one or more signals corresponding to the first image from a camera (not shown) and to drive the first display to produce the first image.  In some embodiments, the camera can be a visualization device such as an endoscope, a proximal camera, a camera disposed on a surgical tool, a camera disposed on a retractor, etc.); and (Figure 15, element 4212a – second display, i.e., second region of the display device) display, in a second region of the display device, user feedback information (paragraph [1410] – the mobile display device can include a second display (or display portion) having a second image.  The second image can include information such as an e-mail message, a text message, a medical communication, medical data, news, financial data, business information, business data, photographs, etc. from the mobile display device; paragraph [1411] – a beam combiner can be used to receive and combine the first image of the surgical site or at least a portion thereof and at least a portion of the second image from the mobile display device; paragraph [1413] – The second image can include medical data shown adjacent to the first image of the surgical site or as a picture-in-picture (PIP) or in the same field of view but spaced apart e.g., by borders.  During surgery, the surgeon could receive notification of an emergency text message.); wherein the processor is further configured to overlay a guidance message on top of the view of the surgical site in the first region, wherein the guidance message provides user instructions for interacting with the one or more handheld user input devices to engage the robotic surgical instrument, and wherein only guidance messages are overlaid on top of the view of the surgical site (paragraph [1276] – The display can show, as an overlay, pre-operative CT, MR, or other 3D image datasets from, for example, conventional surgical navigation systems.  In addition to images, the display can additionally provide numerical data and/or text.  For example, the display can overlay information such as distance or tool measurements, transparent tool renderings, camera identification information, up/down orientation, elapsed time, and/or one or more still images captured from one or more optical sensors from a previous time in the operation.; paragraph [1292] – Some embodiments can also include a switch or switching module to determine which views are to be displayed.; paragraph [1445] – Certain embodiments can provide surgical navigational guidance by presenting the 3D model as a map to the surgeon, assistant, or other medical personnel during the surgical procedure.  Various embodiments can present images for surgical navigational guidance where images can be provided with respect to movement of a surgical tool.; paragraph [1481] – For example, an overlay of a spinal implant can be used to illustrate and/or determine the desired positioning of the spinal implant within the surgical area.).
Therefore, claim 9 is unpatentable over Tesar, et al.

Regarding claims 15 and 23, Tesar teaches the robotic surgical system of Claim 9 and Claim 17, wherein the processor is further configured to display an application in the second region (paragraph [1406] – The mobile display device can include software applications (e.g., for navigational guidance and ergonomic control), pre-recorded information, and memory for recording and storing information from other devices; paragraph [1410] – the mobile display device can include a second display (or display portion) having a second image.  The second image can include information such as an e-mail message, a text message, a medical communication, medical data, news, financial data, business information, business data, photographs, etc. from the mobile display device; paragraph [1411] – a beam combiner can be used to receive and combine the first image of the surgical site or at least a portion thereof and at least a portion of the second image from the mobile display device).
Therefore, claims 15 and 23 are unpatentable over Tesar, et al.

Regarding claims 16 and 24, Tesar teaches the robotic surgical system of Claim 15 and Claim 23, wherein the processor is further configured to swap the display of the endoscopic view of the surgical site and the display of the application between the first and second regions (paragraph [1292] – Some embodiments can also include a switch or switching module to determine which views are to be displayed, for example, as superimposed, overlapping, adjacent, stereo or as a monocular view, etc.; paragraph [1405] – Various embodiments of a medical apparatus can switch between and/or combine (e.g., dispose as adjacent to one another, tile, overlap, superimpose, dispose as PIP, etc.) images from different sources; paragraph [1413] – For example, some embodiments can be configured to allow the second image to automatically switch to the text message or to a portion of the text message (e.g., while still displaying the first image).  As another example, some embodiments can be configured to allow the text message or a portion of the text message to be viewed with the second image as a PIP.  In some such embodiments, if desired, the surgeon or other medical personnel could switch the second image from the medical data to the text message (e.g., while still displaying the first image).; paragraph [1411]).
Therefore, claims 16 and 24 are unpatentable over Tesar, et al.

Regarding claim 17, Tesar teaches (Figure 1, element 1) a robotic surgical system (paragraph [1188]) comprising: (Figure 15, elements 4100 and 4211a – first display, i.e., display; Figure 15, element 4212a – second display, i.e., second region of the display device) a display device for displaying a graphical user interface, wherein the graphical user interface comprises a first region displaying a view of a surgical site inside a patient taken by an endoscopic camera of the robotic surgical system and a second region (paragraph [1409] – The medical apparatus can include a first display (or display portion) configured to display a first image of a surgical site.  The medical apparatus can also include a controller (e.g., processing electronics) configured to receive one or more signals corresponding to the first image from a camera (not shown) and to drive the first display to produce the first image.  In some embodiments, the camera can be a visualization device such as an endoscope, a proximal camera, a camera disposed on a surgical tool, a camera disposed on a retractor, etc.; paragraph [1410] – the mobile display device can include a second display (or display portion) having a second image.); and (Figure 11, element 2130 – processor) a processor configured to cause display of user feedback information in the second region (paragraph [1282] – The medical apparatus can comprise a display (or display portion), a plurality of cameras, and one or more processors; paragraph [1410] – the mobile display device can include a second display (or display portion) having a second image.  The second image can include information such as an e-mail message, a text message, a medical communication, medical data, news, financial data, business information, business data, photographs, etc. from the mobile display device; paragraph [1411] – a beam combiner can be used to receive and combine the first image of the surgical site or at least a portion thereof and at least a portion of the second image from the mobile display device; paragraph [1413] – The second image can include medical data shown adjacent to the first image of the surgical site or as a picture-in-picture (PIP) or in the same field of view but spaced apart e.g., by borders.  During surgery, the surgeon could receive notification of an emergency text message.) and overlay a guidance message on top of the view of the surgical site in the first region, wherein the guidance message provides user instructions for interacting with a user input device to engage a robotic arm of the robotic surgical system (paragraph [1276] – The display can show, as an overlay, pre-operative CT, MR, or other 3D image datasets from, for example, conventional surgical navigation systems.  In addition to images, the display can additionally provide numerical data and/or text.  For example, the display can overlay information such as distance or tool measurements, transparent tool renderings, camera identification information, up/down orientation, elapsed time, and/or one or more still images captured from one or more optical sensors from a previous time in the operation.; paragraph [1292] – Some embodiments can also include a switch or switching module to determine which views are to be displayed.; paragraph [1445] – Certain embodiments can provide surgical navigational guidance by presenting the 3D model as a map to the surgeon, assistant, or other medical personnel during the surgical procedure.  Various embodiments can present images for surgical navigational guidance where images can be provided with respect to movement of a surgical tool.; paragraph [1481] – For example, an overlay of a spinal implant can be used to illustrate and/or determine the desired positioning of the spinal implant within the surgical area.).
Therefore, claim 17 is unpatentable over Tesar, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tesar, et al. (U.S PGPub No. 2017/0143442) (cited on IDS) in view of Prisco, et al. (U.S PGPub No. 2007/0142825) (cited on IDS).
Regarding claims 10 and 18, Tesar teaches the robotic surgical system of Claim 9 and 17, as indicated hereinabove.  Tesar does not explicitly teach the limitation of instant claims 10 and 18, that is wherein the guidance message instructs a user to match a grip of the one or more handheld user input devices with a grip of the robotic surgical instrument or robotic arm.
Prisco teaches analogous art directed to a medical robotic system that has a robotic arm holding a medical device, and a control system for controlling movement of the arm according to operator manipulation of an input device (abstract).  Prisco teaches (Figure 4) a flow diagram of a method for handling an operator command exceeding a medical device state limitation in a medical robotic system (paragraph [0047]).  Prisco teaches (Figure 1, element 108; Figure 4, element 406) a message is provided to the operator to lighten his or her grip on the master manipulator (paragraph [0053]).  Prisco further teaches that the message may be conveyed in any conventional manner such as displaying it on a computer screen viewable to the operator, causing a pre-recorded audio message to be played on speakers (or earphones) hearable by the operator, and causing a vibration on the master manipulator so as to indicate to the operator to lighten his or her hold of the master manipulator (paragraph [0053]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the guidance message regarding the change of grip of the input device as in Prisco into the system of Tesar because doing so would allow for the system to notify an operator when operator commands would cause a robotic medical instrument to exceed surgical limitations (see at least paragraph [0008] of Prisco).
Therefore, claims 10 and 18 are unpatentable over Tesar, et al. and Prisco, et al.

Regarding claims 11 and 19, Tesar teaches the robotic surgical system of Claim 10 and of Claim 17, as indicated hereinabove.  Tesar does not explicitly teach the limitation of instant claims 11 and 19, that is wherein the guidance message comprises a graphic that changes as the grip of the one or more handheld user input devices changes.
Prisco teaches analogous art directed to a medical robotic system that has a robotic arm holding a medical device, and a control system for controlling movement of the arm according to operator manipulation of an input device (abstract).  Prisco teaches (Figure 4) a flow diagram of a method for handling an operator command exceeding a medical device state limitation in a medical robotic system (paragraph [0047]).  Prisco teaches (Figure 1, element 108; Figure 4, element 406) a message is provided to the operator to lighten his or her grip on the master manipulator (paragraph [0053]).  Prisco further teaches that the message may be conveyed in any conventional manner such as displaying it on a computer screen viewable to the operator, causing a pre-recorded audio message to be played on speakers (or earphones) hearable by the operator, and causing a vibration on the master manipulator so as to indicate to the operator to lighten his or her hold of the master manipulator (paragraph [0053]).  Prisco teaches (Figure 1, elements 108, 128, 138; Figure 4, element 408) that once it is determined that the operator has lightened his or her grip on the master manipulator, at least one parameter associated with the master manipulator is set so that the slave manipulator (and consequently, the tool) is commanded to a different state that does not exceed any of its state limitations (paragraph [0055]).  Prisco further teaches that at this time, another message may be sent to the operator so that the operator knows that control of the slave manipulator may now be resumed (paragraph [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a guidance message comprising a graphic that changes as the grip of the user input device changes as in Prisco into the system of Tesar because doing so provides updated feedback to an operator about whether they can resume control of the slave manipulator within surgical limitations (see at least paragraph [0008] and [0055] of Prisco).
Therefore, claims 11 and 19 are unpatentable over Tesar, et al. and Prisco, et al.

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tesar, et al. (U.S PGPub No. 2017/0143442) (cited on IDS) in view of El-Galley, et al. (U.S PGPub No. 2011/0125149) (cited on IDS).
Regarding claims 12 and 21, Tesar teaches the robotic surgical system of Claim 9 and Claim 17, as indicated hereinabove.  Tesar does not explicitly teach the limitation of instant claims 12 and 21, that is wherein the guidance message instructs a user to press a foot-operated control.
El-Galley teaches analogous art directed to a control system that includes a selector by which a user can select any of a number of surgical devices or similar devices for use, and a processor system responsive to user actuation of a foot control or other central control by controlling the selected device (abstract).  El-Galley teaches (Figure 16A, element 10, 12, 16, 19, and 22) exemplary schematic views of the embodiments of a control system comprising the foot control, the central controller unit, intelligent adaptors, and a video display PC system (paragraph [0102]).  El-Galley further teaches (Figure 15, element 19) that the purpose of the video display PC system is to serve as the visual and voice guidance aid to the surgeon and operating personnel (paragraph [0107]).  El-Galley further teaches that the display system can indicate the selected device, operation of the foot control with the selected device, system warning messages, and/or system error messages (paragraph [0107]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a foot pedal control as well as visual notification to operate the foot control as in El-Galley into the method of Tesar because these features provide an additional input device to operate the medical instruments as well as additional guidance indicators on the display for view by the user (see paragraphs [0010] and [0107] of El-Galley).
Therefore, claims 12 and 21 are unpatentable over Tesar, et al. and El-Galley, et al.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tesar, et al. (U.S PGPub No. 2017/0143442) (cited on IDS) in view of Bly, et al. (U.S PGPub No. 2016/0074123) (cited on IDS).
Regarding claims 13 and 20, Tesar teaches the robotic surgical system of Claim 9 and Claim 17, as indicated hereinabove.  Tesar does not explicitly teach the limitations of instant claims 13 and 20, that is wherein the user feedback information displayed in the second region comprises one or more of the following: an error, a warning, an alert, or a notification.
Bly teaches analogous art directed to methods and systems for defining surgical boundaries (abstract).  Bly teaches (Figure 1, element 100) a simplified block diagram of an example computing system on which the method for defining surgical boundaries can be implemented (paragraph [0020]).  Bly teaches (Figure 1, element 122) that the computing system may include a graphical display and provide visual feedback of an indication that the surgical instrument is within a pre-determined threshold distance from at least one of the one or more surgical boundaries (paragraph [0087]).  Bly further teaches that the indication may be a message, an icon, or any suitable indication (paragraph [0088]).  Bly further teaches that the computing system may cause a warning light or other visual indicator to turn on and that many examples of visual feedback are possible (paragraph [0088]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning, alert or other notification as feedback as in Bly into the robotic surgical system of Tesar because the system would be able to generate such an indication to get the surgeon’s attention and avoid exceeding the surgical boundaries during a procedure (see paragraph [0086] of Bly).
Therefore, claims 13 and 20 are unpatentable over Tesar, et al. and Bly, et al.

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tesar, et al. (U.S PGPub No. 2017/0143442) (cited on IDS) in view of Mintz, et al. (U.S PGPub No. 2017/0084027) (cited on IDS).
Regarding claims 14 and 22, Tesar teaches the robotic surgical system of Claim 9 and Claim 17, as indicated hereinabove.  Tesar does not explicitly teach the limitations of instant claims 14 and 22, that is wherein the user feedback information displayed in the second region comprises one or more of the following: information on an energy level applied by engaging one of the plurality of user input devices, a warning that one of the plurality of user input devices is approaching a workspace limit, a message that one of the plurality of user input devices has exceeded a workspace limit, a message that a rotation limit has been reached, a message that eye contact has been lost, and a message that one of the plurality of user input devices has been dropped.
Mintz teaches analogous art directed to methods and apparatuses that provide improved navigation through tubular networks such as lung airways by providing improved estimation of location and orientation information of a medical instrument (e.g., an endoscope) within the tubular network (abstract).  Mintz teaches (Figure 1, element 100; Figure 2, element 200) an example command console for the example surgical robotic system (paragraph [0054]).  Mintz teaches (Figure 1, element 118; Figure 2, elements 200 and 205) that the user can control a surgical instrument such as the endoscope using the command console in a velocity mode or position control mode (paragraph [0056]).  Mintz also teaches (Figure 1, element 118; Figure 2, elements 200 and 205) that in the velocity mode, the user directly controls pitch and yaw motion of a distal end of the endoscope based on direct manual control using the control modules (paragraph [0056]).  Mintz further teaches (Figure 1, element 118; Figure 2, elements 200 and 205) that the command console can also provide visual feedback (e.g., pop-up messages) and/or audio feedback (e.g., beeping) to indicate that the endoscope has reached maximum translation or rotation (paragraph [0056]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual message warning of the rotational limit as shown in Mintz into the system of Tesar because the user would have enhanced information regarding the orientation of an instrument during a medical procedure (see paragraph [0010] of Mintz).
Therefore, claims 14 and 22 are unpatentable over Tesar, et al. and Mintz, et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Purohit, et al. (U.S PGPub No. 2020/0405420) teaches a system for a medical procedure that can be configured to cause the viewer to display an interactive menu and a graphical overlay on the one or more digital images.  Zhao, et al. (U.S PGPub No. 2021/0401508) teaches a graphical user interface for defining an anatomical boundary.  Ayvali, et al. (U.S PGPub No. 2021/0196399) teaches techniques for aligning a medical instrument for percutaneous access to a location within the human anatomy.  Ishihara, et al. (U.S PGPub No. 2020/0093551) teaches a surgical system and method of displaying information in the same.  Azizian (U.S PGPub No. 2019/0254759) teaches a reconfigurable display in computer-assisted tele-operated surgery.  Stuart, et al. (U.S PGPub No. 2012/0191464) teaches a telerobotic system with a dual application screen presentation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792